                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

ALVARO IGNACIO ABAUNZA,

               Plaintiff,

v.                                                  Case No: 2:17-cv-194-FtM-99MRM

GEO GROUP, INC., CORRECT
CARE RECOVERY SOLUTIONS,
GEORGE ZOLEY, KRISTIN
KANNER, MIKE CARROLL,
DONALD SAWYER, REBECCA
JACKSON and CHRIS CATRON,

             Defendants.
                                            /

                                   OPINION AND ORDER1

      Before the Court is Plaintiff’s Motion for Default Judgment against Mike Carroll,

Kristin Kanner filed November 29, 2018 (Doc. 54) and Defendants Kanner and Carroll's

Response in opposition to the same filed December 10, 2018 (Doc. 58). For the following

reasons, the Court denies the Motion.

      Plaintiff seeks entry of default against Defendants Kanner and Carroll due to the

Defendants alleged failure to timely file an answer or otherwise respond to Plaintiff’s

Amended Complaint.          Doc. 54 at 2.   Plaintiff contends that on September 7, 2018



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
Defendants acknowledged service of Plaintiff’s Amended Complaint but failed to file an

Answer or otherwise respond to the Amended Complaint within sixty (60) days. Id. The

docket reveals that on September 7, 2018, the U.S. Marshall returned Proof of Service of

summons and the Amended Complaint by certified mail upon Defendants Kanner and

Carroll on July 27, 2018. See Doc. 45 and Doc. 50. Defendants Kanner and Carroll did

not file their Motion to Dismiss Plaintiff’s Amended Complaint until December 10, 2018.

Doc. 57. Defendants oppose the Motion and point out that after counsel was retained he

contacted Defendants Kanner and Carroll, neither had “personal knowledge or an

assistant’s personal knowledge” of receiving service. Doc. 58 at ¶ 8.    Counsel promptly

filed notices of Waiver of Service of Summons on October 25, 2018. See Doc. 56 and

Doc. 57. Consequently, counsel calendared the responsive due date as December 23,

2018. Doc. 58 at 3.

       This Court is vested with discretion to extend time limits or deadlines “on motion

made after the time has expired if the party failed to act because of excusable neglect.”

Fed. R. Civ. P. 6(b) (1) (B). The Court considers these four factors in determining whether

to grant such a motion: (1) the danger of prejudice to the opposing party; (2) the length of

delay and its potential impact on judicial proceedings; (3) the reason for the delay,

including whether it was within reasonable control of the movant; and (4) whether the

movant acted in good faith. Pioneer Investment Services Co. v. Brunswick Associates

Limited Partnership, 507 U.S. 380, 395 (1993); Glover v. City of Pensacola, 372 Fed.

Appx. 952, 955 (11th Cir. April 14, 2010). See also Fisher v. Office of State Attorney 13th

Judicial Circuit Fla., 162 F. App'x 937, 940 (11th Cir. Jan. 19, 2006) (applying the Pioneer

factors to determine whether Rule 6(b)'s excusable neglect standard was met).




                                             2
       The aforementioned factors weigh in favor of Defendants. Plaintiff has not pointed

to a single reason to strike Defendants’ Motion to Dismiss other than its untimeliness.

This case is in its initial stage. The Court has not yet entered a case management order.

The Court cannot discern any prejudice to Plaintiff in permitting Defendants an extension.

The Court is admittedly frustrated with the repeated efforts necessary to effectuate

service on behalf of pro se litigants. Nonetheless, the Court is cognizant that delays are

inevitable, especially when delivering documents to governmental entities.     The Court

finds this de minimis delay under the circumstances will have no potential effect on the

judicial proceedings.

       Based on the above, the Court construes Defendants’ response (Doc. 58) as a

nunc pro tunc motion to extend time to file an answer and affirmative defenses. The Court

finds that Defendants have shown excusable neglect and that Plaintiff will suffer no

prejudice. Because Defendants have not failed to plead or defend this action, Plaintiff is

not entitled to a default judgment. Fed. R. Civ. P. 55(b) (2).

       Accordingly, it is now

       ORDERED:

       Plaintiff’s Motion for Default (Doc. 54) is DENIED.

       DONE and ORDERED in Fort Myers, Florida this 13th day of March 2019.




SA: FTMP-1
Copies: All Parties of Record




                                             3
